Per Curiam,
A very elaborate argument has been presented in this case by the appellants’ counsel in support of the proposition that the Act of May 13,1887, P. L. 108 which authorizes the granting of license for the sale of spirituous, brewed and malt liquors at retail, is in violation of the constitution of the United States, as set out in the preamble of the same, and is in conflict with *634the provisions of the constitution of this state, as set out and specified in section 2 of article I of the same. This is not a new question, but has been impliedly decided in numerous cases both in this court and the Supreme Court and was expressly decided where it was distinctly raised in Boyle’s License, 8 Pa. Superior Ct. 521. We there said: “The power of the state to regulate the sale of intoxicating liquors, and, in the exercise of that..power, .to authorize the granting of licenses to fit persons under such conditions as the legislature may impose, is too well settled to be open to discussion.” The correctness of this conclusion was affirmed by the unanimous opinion of the Supreme Court upon appeal, 190 Pa. 577, and nothing has occurred since, or is suggested in the argument of appellant’s counsel to create a doubt regarding it.
Finding no error in the record the order is affirmed.